DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dmitrievich et al (IDS reference – US 2020/0132860).


    PNG
    media_image1.png
    547
    665
    media_image1.png
    Greyscale

Regarding claim 1, Dmitrievich et al disclose in Fig 1 above a method of calculating a position of a Global Navigation Satellite Systems (GNSS) device, the method comprising:
receiving a first set of GNSS data corresponding to a first epoch (Fig 1 – 112, 128; [0024]; [0030]);
storing the first set of GNSS data in a buffer ([0025]);
receiving a second set of GNSS data corresponding to a second epoch that is after the first epoch ([0030]);
after receiving the second set of GNSS data, retrieving the first set of GNSS data from the buffer ([0025]); and
calculating a position of the GNSS device, based on the retrieved first set of GNSS data and the second set of GNSS data ([0026]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, Dmitrievich et al wherein each of the first set of GNSS data and the second set of GNSS data includes: first measurements of a plurality of GNSS satellite signals, wherein the first measurements are performed at the GNSS device, and second measurements of the plurality of GNSS satellite signals, wherein the second measurements are received from another GNSS device ([0027]).
Regarding claim 3, Dmitrievich et al disclose wherein the first measurements include code phase measurements and carrier phase measurements, and wherein the second measurements include code phase measurements and carrier phase measurements ([0066]).
Regarding claim 4, Dmitrievich et al disclose wherein the first measurements include Doppler measurements, and wherein the second measurements include Doppler measurements ([0066]).
Regarding claim 11, Dmitrievich et al disclose wherein the first set of GNSS data 1s retrieved in response to a user input ([0030]).
Regarding claim 14, Dmitrievich et al disclose wherein the GNSS device is a rover ([0003]; [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dmitrievich et al in view of Chen et al (US 2019/0391274).
Regarding claim 5, Dmitrievich et al do not explicitly disclose wherein the calculating the position of the GNSS device includes, for each of the plurality of GNSS satellite signals, resolving a carrier-phase integer ambiguity as claimed.  Chen et al teach in the same field of endeavor the calculating the position of the GNSS device includes, for each of the plurality of GNSS satellite signals, resolving a carrier-phase integer ambiguity ([0017]; [0042]-[0043]; ).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dmitrievich et al in view of Chen et al to incorporate such calculating the position of the GNSS device includes, for each of the plurality of GNSS satellite signals, resolving a carrier-phase integer ambiguity as taught by Chen et al to gain the advantage of improving reliability in position calculating of a GNSS device; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dmitrievich et al in view of McBurney et al (US 6,437,734).
Regarding claim 6, Dmitrievich et al disclose a processor of the GNSS device for calculating position ([0010]; [0025]-[0026).  However, Dmitrievich et al do not explicitly disclose the calculating the position of the GNSS device is performed by a processor of the GNSS device that is a reduced-instruction-set computer as claimed.  McBurney et al teach in the same field of endeavor calculating the position of the GNSS device is performed by a processor of the GNSS device that is a reduced-instruction-set computer (Fig 3; col 6, lines 42-52; col 7, lines 38-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dmitrievich et al in view of McBurney et al to incorporate such calculating the position of the GNSS device is performed by a processor of the GNSS device that is a reduced-instruction-set computer as taught by McBurney et al depending on the user’s preference to select a known processor/computer for his/her intended use.; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Allowable Subject Matter
Claims 7-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,422,885 discloses a real-time kinematic (RTK) filter uses the backup data to estimate a relative position vector between the mobile receiver at the first measurement time and the mobile receiver at the second measurement time and to provide recovery data associated with a satellite-differenced double-difference estimation for the mobile receiver between the first measurement time and the second measurement time.  A navigation positioning estimator can apply the relative position vector, the backup data, the recovery data from the RTK filter, and received correction data with precise clock and orbit information on the satellite signals, as inputs, constraints, or both for convergence or resolution of wide-lane and narrow-lane ambiguities, and determination of a precise position, in accordance with a precise positioning algorithm.
US 8,760,343 discloses a global navigation system includes a first navigation receiver located in a rover and a second navigation receiver located in a base station.  Single differences of measurements of satellite signals received at the two receivers are calculated and compared to single differences derived from an observation model.  Anomalous measurements are detected and removed prior to performing computations for determining the output position of the rover and resolving integer ambiguities.  Detection criteria are based on the residuals between the calculated and the derived single differences.  For resolving integer ambiguities, computations based on Cholesky information Kalman filters and Householder transformations are advantageously applied.  Changes in the state of the satellite constellation from one epoch to another are included in the computations.
US 2014/0240172 discloses a global navigation system includes a first navigation receiver located in a rover and a second navigation receiver located in a base station.  Single differences of measurements of satellite signals received at the two receivers are calculated and compared to single differences derived from an observation model.  Anomalous measurements are detected and removed prior to performing computations for determining the output position of the rover and resolving integer ambiguities.  Detection criteria are based on the residuals between the calculated and the derived single differences.  For resolving integer ambiguities, computations based on Cholesky information Kalman filters and Householder transformations are advantageously applied.  Changes in the state of the satellite constellation from one epoch to another are included in the computations.
US 7,679,555 discloses a mobile satellite navigation receiver for calculating an offset between a local positioning system and a wide-area satellite positioning system.  The mobile satellite navigation receiver determines a first solution of a position of the mobile satellite navigation receiver relative to a first local positioning system, wherein the first local positioning system includes one or more reference receivers at known locations.  The mobile satellite navigation receiver determines a second solution of the position of the satellite navigation receiver relative to a wide-area differential satellite positioning system.  The mobile satellite navigation receiver then calculates an offset between the first solution and the second solution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646